Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.

Election/Restrictions
Claims 11-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods of making and using the article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/21/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and dependent claims 2-10 and 42-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires “the active material being printed directly on the flexible base and the active material is not connected to the flexible base through and adhesive layer”.  The specification does not disclose such an embodiment.  The specification does not exclude an adhesive layer.  The specification refers to adhesive, adhesion, lamination and multiple layers in [0061] and [0063].  As the printed material can be the adhesive material and/or can be printed on an adhesive material, the specification does not exclude the claimed embodiment. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. 

[0061] As in the implementations using 3D printing, when using lamination or adhesion, the pattern, width/thickness and material properties of the added laminated or adhered active material 2 will contribute to the resultant manufactured or transformed shape. Also, using either method, multiple layers of materials and different regions of relatively flexible and stiff materials can be deposited to create a complex combined structure 3 based on the desired transformed shape. Further, as with 3D printing, one of skill in the art will understand that it may be necessary to cure (e.g., polymerize) the laminated or adhered active material and any glue or adhesive utilized. For example, any glue or adhesive must be fully cured, and it is generally necessary to cure the active material 2 material prior to exposure of the combined structure 3 to the trigger 4, and prior to transformation of the shape--otherwise, the active material 2 may separate from the flexible base material 1 which may result in the transformed or manufactured shape not being formed properly.

[0063] According to the present invention, the active material 2 should be sufficiently bonded to the flexible base material 1 to provide a successful transformed shape (i.e., one that achieves the final desired transformed shape and holds the transformed shape as needed). This bonding may be produced by 3D printing materials, such as plastics, with the correct melting temperature and material properties to sufficiently bond with the flexible base material 1. Similar bonding may also be produced adhesives for a lamination process or by mechanical means of stitching, riveting or other physical connection means.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-10 and 42-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims do not limit the scope of the term active material and do not exclude an adhesive material in the active layer.  It is not clear what the scope of the claimed invention is for an active material printed directly on the flexible base material, “the active material is not connected to the flexible base material through an adhesive layer”.  As the active materials is “adhered” to the base material, the active material “is” the adhesive layer and it is not clear how the active material is not connected to the flexible base material through the adhesive layer.  As the claims do not include or exclude additional layers and the active material does not exclude adhesive materials, the claim as written is indefinite for failing to limit the scope of the claimed subject matter.
 

In this instance the claims are functional in nature and recite the limitation “wherein the active material is reactive to a first external stimulus trigger, and the flexible base material is non-reactive to the first external stimulus trigger, minimally reactive to the first external stimulus trigger or reactive to the first external stimulus trigger differently than the active material” and “changes the shape of the combined structure”.  The recited function of changes in shape does not follow from the recited structure/composition of the claims, i.e. active material and flexible base.  It is unclear whether the function requires some other structure or is simply the result of treating the materials in a certain manner or a specific composition of materials.  Neither the scope of the active material nor the scope of the flexible base are claimed.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.

Claims 1 and dependent claims 2-10 and 42-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the active self-transformable material further 

Improper Markush Grouping
Claim 4 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
The Markush grouping of the “textile” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The textile is claimed as consisting of a “cotton, neoprene, jersey, vinyl, velvet, brocade, silk, polyesters, wool, linen, mesh and polyester-polyurethane copolymers, including elastane and spandex.  The list of materials include both a fiber composition type and a textile structure.  A fiber composition, e.g. wool, elastane or spandex which are fiber materials and are not the same as a textile structure, e.g. brocade, mesh or velvet which are types of textile structures.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 42-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hockaday et al (US 2007/0184238).
Hockaday is directed to laminate actuators and valves (Title).  Hockaday teaches artificial stoma formed with multilayer structures that actuate with humidity, temperature, chemical environment or light.  The actuator can be incorporated into shoes, apparel, fuel cells, machinery and building to control fluid flow, or diffusion to regulate humidity, temperature, chemical environment and light (ABST) and [0004]-[0013].
Hockaday teaches laminates or bi-material and teaches several different embodiments wherein one typical humidity actuator is composed of two materials: the 
Hockaday teaches the flap valve designs in a pattern that are coated or laminated with a material that expands when humidified as shown in the figures below [0049].  
Hockaday also teaches the responsive or active material is printed on the substrate in paragraph [0485], [0486], [0488], and [0498].  Hockaday teaches in fig. 2A an array of flap valves with temperature and humidity actuation.  The substrate is a 10 micron thick polyester and a print-sprayed deposit of a high coefficient of expansion material such as a film of low density of polyethylene 24 is deposited on the substrate 23 [0485].  The high coefficient of expansion material of low density polyethylene is equated with the active material and would be an embodiment that is absent an adhesive layer.  Hockaday teaches depositing the high coefficient of humidity expansion material, DIAS is spray deposited.
Hockaday teaches fibers and fabrics with a coating of responsive material [0374].  Hockaday does not explicitly teach the fabric has a printed material deposited in the absence of an adhesive layer.  Hockaday teaches the coating of responsive material is sprayed onto the substrate and can be printed onto the substrate. The claim to printing 
As Hockaday teaches the material can be coated, laminated or printed, it would have been obvious to one of ordinary skill in the art before the effective filing date to print the active material on a fabric substrate motivated to achieve the desired pattern.
As shown in Fig. 1b and 8A below, the bi-material response to a high humidity changes the shape from a flat laminate to a laminate with 3-D shape of open flaps or undulating openings.
Hockaday teaches the flaps open and allow fluids such as air to flow through the openings [0049], [0107], and [0488].
Hockaday teaches the print-sprayed on film thickness can be adjusted to give the actuator more or less mechanical actuation [0483] and by coating a pattern only the areas of the base areas of the flap the actuation does not cause the surrounding substrate material to curl and thereby remains a flat aperture frame.  Hockaday teaches the claimed limitation “wherein the height, width, and predetermined pattern of the 
Hockaday teaches additional materials in the active material such as carbon titanium dioxide photocatalyst suspended in the electrolyte (Nafion or DAIS). The titanium dioxide photocatalyst creates an expansion force when light stimulates a chemical reaction [0044]. Hockaday teaches actuators that incorporate expansion materials in the matrix material wherein a rubber includes salt particles or bentonite clay which expand and creates sheer stress that can be relieved by the flap actuator curling [0504]. Hockaday teaches an additive in the active material layer and the additive reacts or amplifies as claimed.
As to claims 1 and 2, Hockaday teaches cut out flaps.  Hockaday teaches a change in environmental stimulus causes the flaps to open which is equated with a transformation to a 3-dimensional shape as shown in fig. 8A below.  Hockaday teaches the active material is printed on the flaps.  Hockaday teaches the printed, coated materials cause the material to deform and create an air vent as shown in the figures below.  Hockaday teaches the material is responsive to humidity that is moisture and heat.  As the deformation is in the x, y and z planes, the deformation is equated with the claimed transformation in a first, second and third direction.

    PNG
    media_image1.png
    618
    504
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    498
    784
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    301
    710
    media_image3.png
    Greyscale


As to claim 4, Hockaday teaches the substrate can be a porous polyimide which is equated with a plastic material.  Hockaday teaches the substrates can be fibers and fabrics [0086].  Hockaday teaches another embodiment of woven fabric from bi-material actuating fibers.  The fibers are co-extruded from materials such as polyethylene or polyester.  One side of the fiber is polyethylene and the other side is polyester. Hockaday teaches the bi-material fiber reacts to changes in temperature with the polyethylene 377 expanding or contracting more than the polyester [0513].  The polyethylene is equated with the active material and the polyester is equated with the base substrate material.
As to claim 5, Hockaday teaches the second material responds to humidity, temperature, chemical environment or light.  Hockaday teaches the bi-material fiber reacts to changes in temperature with the polyethylene 377 expanding or contracting more than the polyester.  The bending of the fiber causes the fabric to thicken perpendicular to the plane of the fabric and shrink in the plane of the fabric [0513].
As to claim 6, Hockaday teaches the responsive materials can be Nafion or a hydrogel [0047] and teaches the printed material is a polymer, i.e. a plastic material [0485]. 
As to claim 7, Hockaday teaches a laminate actuator composed of two materials (bi-material actuation) one that swells when exposed to high humidity and another that does not [0023] the inclusion materials 212 absorb the water and swell [0504].  The 
As to claim 8, Hockaday teaches the print-sprayed material of high coefficient of expansion material polyethylene 24 is deposited onto the substrate and then a high coefficient of humidity expansion is deposited on the high thermal expansion coefficient material [0485].  The materials have a high coefficient of thermal expansion which is equated with the material that expands and contracts upon exposure to temperature change as claimed.
As to claims 9 and 10, Hockaday teaches both reversible and irreversible actuation [0607].
As to claims 42, Hockaday teaches a plurality of flaps, and the base substrate can be a fabric and the material reacts to a change in temperature which cause the flaps to lift as shown in Fig. 1B.  Hockaday does not explicitly teach the fabric has a print deposited active material.  Hockaday teaches by printing or coating a pattern only the area of the base of the flap the actuation of the flaps does not cause the surrounding substrate material to curl and thereby remains the flat aperture frame array of apertures [0486].  
The claim to printing is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, 
As Hockaday teaches the material can be coated, laminated or printed, it would have been obvious to one of ordinary skill in the art before the effective filing date to print the active material on a fabric substrate motivated to achieve the desired pattern.
As to claim 43, Hockaday teaches the bi-laminate reacts to body heat [0515].  Hockaday teaches shoes and clothing (ABST).  Hockaday teaches a base film that is printed with a temperature response material and a humidity responsive material [0485].  
Hockaday does not explicitly teach all embodiments are printed. The claim to printing is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983).  

As to claim 44, Hockaday teaches the flaps lift as shown in Fig. 1B, 2A, 8A which shows a change in the surface of the fabric. Hockaday teaches the membranes have a bumpy texture [0003].  
As to claim 45, Hockaday teaches the actuating membrane is permeable to fluids or diffusion and a change in permeability to fluids would inherently be a change in water resistance [0046].  Hockaday teaches the actuators curl in increase the fluid flow resistance about the substrate fiber [0531].  An increase in fluid flow resistance is equated to a change in water resistance claimed.
As to claim 46, Hockaday teaches applications to have membranes that change their permeability with heat and in particular, membranes that reduce their permeability as we raise the temperature such as stabilizing a fueled heat reaction [0048].
As to claim 47, Hockaday membranes that reduce their permeability with an increase in temperature which is equated with constricting.
As to claim 48, Hockaday teaches the responsive or active material is printed on the substrate in paragraph [0485], [0486], [0488], and [0498].  Hockaday teaches in fig. 2A an array of flap valves with temperature and humidity actuation.  The substrate is a 10 micron thick polyester and a print-sprayed deposit of a high coefficient of expansion material such as a film of low density of polyethylene 24 is deposited on the substrate 23.  Hockaday teaches a substrate 10, a print-sprayed material 24 that is thermally 
As to claim 49, Hockaday differs and does not teach the relative change.  As Hockaday teaches the same materials and structure and teaches a change in structure as a result of a change in external environmental conditions, it is reasonable to presume the property is inherent to Hockaday.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02 
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a material that change in shape and permeability is relative to the change in environmental change.
As to claim 50 and 52, Hockaday teaches embodiments with two different print-sprayed layers applied that have different response to humidity and temperature.  Hockaday teaches the first print-spray layer has response to temperature and the second print-spray layer has response to humidity.  Each layer is equated with a region and therefore meets the claim limitation of first region of active material to respond to the first external stimulus and a second region of active material to respond to the second external stimulus.  In Fig. 4a and 4b, there are regions 64 and 62 which have 

    PNG
    media_image4.png
    425
    774
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    421
    765
    media_image5.png
    Greyscale

As to claim 51, Hockaday teaches the radius of curvature of a bi-material strip (structure) due to a temperature change is proportional to the thickness of the layers divided by the difference in thermal expansion coefficient and the change in temperature. The result is that small radius of curvature actuation is obtained by using thin layers and low modulus of elasticity. The amount of actuation (curl) is proportional to the difference in the coefficient of expansion and the change in temperature. In other words the rotation of an actuator, flap, or door is proportional to the temperature and the difference in the coefficients of expansion. The force of that actuator will be proportional to the difference in coefficients of expansion, the temperature difference, the thickness of the materials, and the modulus of elasticity of each [0038].
The sprayed on film thickness 2, 7 can be adjusted to give the actuator more or less mechanical actuation strength by adjusting the thickness of the coating. A typical thickness is 9-microns [0483].  It is possible to form many layers of print-like deposits 24, 22 of material varying the thickness and position to form the actuators on a substrate 23 [0485].
.

Response to Arguments
Applicant's amendments and arguments filed are persuasive to withdraw the 35 USC 102 rejection over Hockaday.  The 35 USC 102 rejection is replaced with a 35 USC 103 rejection.  
Applicant’s amendments are additionally rejected under 112(a) and 112(b) for the negative limitation which does not have support in the specification for an embodiment without an adhesive layer.  Additionally, it is not clear what the scope of the adhesive layer is compared to the active material and the claim language where the active material and flexible base material are response to an external stimulus trigger is considered functional language which lack sufficient structure in the claim.  The claim does not provide the scope of the active material and flexible base material structure and composition which provides the change in shape responsive to the external stimulus.
Applicant’s arguments over Hockaday are not persuasive.  Hockaday teaches spraying the active material on a substrate and printing on a polyethylene film on a substrate.  As Hockaday teaches embodiments where the active material is printed on a substrate.  Additionally, the claims are directed to a product by process limitation and the patentability of a product does not depend on its method of production.  In the absence of evidence of an unexpected result, the rejection is revised and maintained.

The rejection over Dawson is withdrawn at this time as Dawson does not teach additive material in the active material nor the base material.  Dawson does teach a printed material and no adhesive layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nordstrom, et al US 20140304896
Kapur et al US 20120114883 
Rock US 20080075850
Yasuda US 5928803

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759